UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 9, 2011 DELTA AIR LINES, INC. (Exact name of registrant as specified in its charter) Delaware 001-05424 58-0218548 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) P.O. Box 20706, Atlanta, Georgia30320-6001 (Address of principal executive offices) Registrant’s telephone number, including area code:(404) 715-2600 Registrant’s Web site address:www.delta.com Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b).Douglas M. Steenland is a member of the Board of Directors of Delta Air Lines, Inc. ("Delta").On February 9, 2011, Mr. Steenland, the former Chief Executive Officer and President of Northwest Airlines Corporation and Northwest Airlines, Inc. (collectively, “Northwest”), informed Delta that he has decidednot to stand for reelection to Delta's Board of Directors at the 2011 annual meeting of stockholders because the integration of Delta and Northwest is largely complete and the merger between the two airlines has achieved positive results.Mr. Steenland has not advised Delta of any disagreement with Delta on any matter relating to Delta's operations, policies or practices. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DELTA AIR LINES, INC. By: /s/ Leslie P. Klemperer Date: February 15, 2011 Leslie P. Klemperer Secretary 3
